Exhibit 1 Trading Symbols (TSX-V:LM; OTC BB: LMDCF) 151 Bloor St West Jianwai SOHO, Building 17 Suite 703 Suite 601, 39 East 3rd Ring Rd Toronto, Ontario Dong San Huan Zhong Lu Canada M5S 1S4 Beijing 100022 China Tel:416.927.7000 Tel:86.10.5900.0152 Fax : 416.927.1222 Fax:86.10.5900.1801 www.lingomedia.com Form 51 – 102 F1 Management Discussion & Analysis Second Quarter Ended June 30, 2008 (Unaudited – Prepared by Management) August 29, 2008 1 Notice to Reader Management has compiled the unaudited financial statements of Lingo Media Corporation (“Lingo Media” or the “Company”) consisting of the Interim Consolidated Balance Sheets as at June 30, 2008 and the Interim Statements of Deficit, Operations,and Cash Flows for the six months ended June 30, 2008.All amounts are stated in Canadian dollars.An accounting firm has not reviewed or audited this interim financial information. Cautions Regarding Forward-Looking Statements This MD&A contains certain forward-looking statements, which reflect management’s expectations regarding the Company’s results of operations, performance, growth, and business prospects and opportunities. Statements about the Company’s future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements. Wherever possible, words such as "may," "will," "should," "could," "expect," "plan," "intend," "anticipate," "believe," "estimate," "predict," or "potential" or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management’s current beliefs and are based on information currently available to management as at the date hereof. Forward-looking statements involve significant risk, uncertainties and assumptions. Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. Although the forward-looking statements contained in this MD&A are based upon what Management believes to be reasonable assumptions, the Company cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this MD&A, and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: general economic and market segment conditions, competitor activity, product capability and acceptance, international risk and currency exchange rates and technology changes. More detailed assessment of the risks that could cause actual results to materially differ than current expectations is contained in the "Risk Assessment" section of this MD&A. FOR THE SECOND QUARTER ENDED JUNE 30, 2008 MANAGEMENT DISCUSSION & ANALYSIS The following Management Discussion & Analysis ("MD&A") of Lingo Media Corporation’s (the "Company" or "Lingo Media") (formerly Lingo Media Inc.) financial condition and results of operations, prepared as of May 30, 2008, should be read in conjunction with the Company's interim financial statements for the three months ended March 31, 2008 and the Company’s annual audited consolidated financial statements and accompanying notes for the years ended December 31, 2007 and 2006, which have been prepared in accordance with Canadian generally accepted accounting principles. All dollar amounts are in Canadian dollars unless stated otherwise. These documents can be found on the SEDAR website, www.sedar.com. 2 Our MD&A is intended to enable readers to gain an understanding of Lingo Media’s current results and financial position. To do so, we provide information and analysis comparing the results of operations and financial position for the current year to those of the preceding comparable twelve month period. We also provide analysis and commentary that we believe is required to assess the Company's future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations. These forward-looking statements are affected by risks and uncertainties that are discussed in this document and that could have a material impact on future prospects. Readers are cautioned that actual results could vary. Summary Description of Lingo Media Lingo Media is a diversified print and online education product and services corporation. Speak2Me Inc. (“Speak2Me”), a new subsidiary acquired during the year, is a new media company focused on interactive advertising in China through its Internet-based English Language Learning web portal. In China, Lingo Media is a print-based publisher of English language learning programs through its subsidiary Lingo Learning Inc. (formerly Lingo Media Ltd.). In Canada, Lingo Media through its subsidiary A+ Child Development (Canada) Ltd., specializes in early childhood cognitive development programs which distributes educational materials along with its proprietary curriculum through its four offices in Calgary, Edmonton, Vancouver and Toronto. As of June 30, 2008, the Company operated three distinct business segments as follows: Online English Language Learning The Company offers a groundbreaking online service using robust speech recognition technology acquired through its acquisition of Speak2Me Inc. in October 2007.
